Citation Nr: 1449458	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served on active duty with the National Guard from April 2009 to May 2011. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a decision dated in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in June 2014 when it was remanded for additional development.


FINDING OF FACT

The Department of Defense (DoD) has reported that the character of the Veteran's service from April 2009 to May 2011 does not qualify for Chapter 33 benefits.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9500, 21.9770 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510.  The notification requirements do not apply when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits. 38 C.F.R. § 21.1031(b)(1).  The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim. 38 C.F.R. § 21.1032(d) . As discussed below, the undisputed facts render the Veteran ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate his claim.  Therefore the notice and assistance requirements are inapplicable. 

II.  Eligibility for Education Benefits under the Post-9/11 GI Bill

The appellant contends that he is entitled to Post-9/11 GI Bill benefits based on his service as a recruiter.

Eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, requires minimum service. 

The individual must have served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311(b) (8); 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311(b) (2); 38 C.F.R. § 21.9520(b).

Pursuant to 38 U.S.C.A. § 3301(1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training.  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10.  See 38 U.S.C.A. §3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(1) (C).

However, the following periods of service shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance is based: (1) A period of service on active duty of an officer pursuant to an agreement under section 2107(b) of title 10; (2) A period of service on active duty of an officer pursuant to an agreement under section 4348, 6959, or 9348 of title 10 or section 182 of title 14; (3) A period of service that is terminated because of a defective enlistment and induction based on -- (A) the individual's being a minor for purposes of service in the Armed Forces; (B) an erroneous enlistment or induction; or (C) a defective enlistment agreement.  38 U.S.C.A. § 3311 (d).

A DD 214, Certificate of Release or Discharge from Active Duty, reveals that the Veteran served from April 2009 to the end of May 2011, representing 26 months of active service.  The DD 214 further notes "individual completed period for which ordered to active duty for purpose of post service benefits and entitlements."  Orders associated with the file reveal that the appellant was ordered to Full Time National Guard Duty - Operational Support (FTNGD-OS) for the purpose of AMEDD Recruiting Support, AMEDD Officer Recruiting Support, and AMEDD Student Recruiter from April 2009 to October 2011.

Responses from the Department of Defense indicates that the appellant, under Chapter 1607/Chapter 33 had no qualifying period while in the National Guard since he was ADOS (Active Duty Operational Support) Title 32.  

Although the appellant has argued that his service in the national guard qualifies him for Chapter 33 benefits by virtue of the listed purpose of AMEDD Recruiting Support, AMEDD Officer Recruiting Support, and AMEDD Student Recruiter, the DoD has responded that the character of this service, Active Duty Operational Support, does not satisfy the service requirements.  It is noted that the United States Court of Appeals for Veterans' Claims has held that a service department determination as to an individual's service shall be binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  As the appellant does not have 90 days of qualifying active service, entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


